Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2006/0211920 to Bethke, U.S. Patent No. 5,897,087 to Farley, and U.S. Patent No. 5,792,046 to Dobrovolny disclose a joint clamp for a surgical retractor system, the joint clamp including clamps, each clamp comprising a passage having a perimeter that is adjusted by a clamping force applied to an upper surface and a lower surface of the respective clamp, a cam bolt that passes through the clamps, a cam lever comprising a cam head pivotally attached to an upper portion of the cam bolt to permit rotation about a pivot axis that is perpendicular to a longitudinal axis of the cam bolt, the cam head having an outer surface that results in a distance between the pivot axis and an upper surface of the clamps being greater when the cam lever is rotated about the pivot axis to a clamping position than when the cam lever is rotated about the pivot axis to a non-clamping position, The prior art fails to teach or disclose, however, the structural relationship including wherein a lower portion of the cam bolt comprises a keyed outer surface and an internally threaded bore, a keyed washer comprising a keyed aperture, wherein a keyed inner surface of the keyed aperture is engaged with the keyed outer surface of the cam bolt, and a setting screw comprising a threaded shaft that extends through the keyed aperture and engages the internally threaded bore of the cam bolt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775